On Motion to Dismiss the Appeal.
BREAUX, C. J.
Before considering the grounds urged by appellee for dismissing *103the appeal, we deem it in place to state that the judgments appealed from were rendered, and thereafter motions for appeal — suspensive and devolutive — were presented by appellants.
The suspensive appeal is not before us; it having been denied by the court a qua.
The devolutive appeal was perfected by furnishing the required bond.
The grounds of appellee for dismissing the appeal are that there was no order of appeal ; in the second place, that Simon J. Reems, one of the appellants, is without legal interest.
Recurring to the first ground, to wit, no order of appeal, we begin by stating that there was an order of appeal. Motion for this order was made in open court, and by the court granted.
The principal objection of appellee in this connection is that the order of appeal is not dated, and that it was not signed by the judge.
At the time that this motion to dismiss the appeal was offered to be filed in the presence of the appellee’s counsel, appellant’s counsel offered a copy of the minutes, showing that the order was properly entered on the 21st day of October, 1906. That is a date, and .all that the rules of practice require.
By consulting the transcript, we find that it shows that the order of appeal was granted.
The motion above referred to as having been offered and filed at the time that the motion to dismiss was filed in this court was for the purpose on the part of the appellant of supplementing that which appeared to have been done as stated in the transcript.
It was not as clearly shown in the transcript as it should have been that the order of appeal had been dated on the day that it was granted. The copy to which we have just referred laid at rest all question upon the subject.
The appellée’s contention is further that this order of appeal was not signed. Such an order does not require the signature of the judge. It was different in the Conery Case, 115 La. 807, 40 South. 173, for in that case the proceedings were at chambers.
The minutes must be considered as setting forth properly and correctly the action of the court in matter of the appeal. The minutes prove the verity of the proceedings. They are evidence of the highest rank. State of Louisiana v. Euzebe, 42 La. Ann. 727, 7 South. 784.
It follows that the order properly shows what was the action of the judge of the district court in matter of the appeal. There can be no possible good objection to this order.
We have seen that the asserted want of interest in appellant Reems is the other ground in the application for dismissing the appeal. This court will not anticipate issues in order to ascertain whether or not an appellant has or has not an interest. It does not appear on the face of the papers that the appellant is absolutely without interest. He was a party to the proceedings originally and was condemned by the judgment from which he appeals.
In principle every decision is, or should be, appealable. The appeal is a right of the person who has lost and who wishes to have the judgment reversed, annulled, or amended in some particular. The right should never be denied save for good reasons. As relates to interest, it certainly should not be denied to an appellant who alleges that he is entitled to relief from a judgment in which he appears as one of the parties east.
There is no substantial error in matter of the proceedings, and without such error there is no good ground to dismiss the appeal. We must therefore decline to dismiss the appeal at this time, particularly on any such ground as want of Interest, an issue which belongs to the merits, and which we are not called *105upon to decide before we will have examined into the merits of the case.
For reasons assigned, the motion to dismiss the appeal is overruled.